Title: From Thomas Boylston Adams to William Smith Shaw, 15 October 1801
From: Adams, Thomas Boylston
To: Shaw, William Smith



Dear William
Philadelphia 15. Octr: 1801.

I thank you for the pamphlet & newspaper. In return, I send you the New York L. J. Brutus—rather a repetition of what has been written on the Same Subject, than any thing new—Oldschool & I disagree as to the author of Philalethes—I say the hand is not visible; but he thinks it is.
We have Duane again before the Circuit Court and he tried to manage his own cause; but before he had blundered & stumbled a great while—John Beckley took up the defence as a volunteer, and talked very bold. The trial is for damages, Levi Hollingsworth Plff—for a libel on his character. The same pitiful, mean & abject figure that Tom Cooper made, when he was tried under the Sedition law Duane now makes. His stile of argument was stupidly arrogant and if the Court had done their duty—they ought to have checked him in several of his remarks—The trial is not yet concluded.
I have something to send you by the first opportunity which I shall then direct you how to dispose of—
Mean time I am / your friend
T B Adams.